DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims benefit of a prior-filed applications as: a continuation of application 15/893,516 filed February 9, 2018; which is a continuation of application 15/204,726 filed July 7, 2016; which is a continuation of application 14/812,570 filed July 29, 2015; which claims benefit of foreign priority TW104112136 filed April 15, 2015.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/812,570, filed on July 29, 2015.
Further, in parent application 15/893,516 on August 19, 2019 applicant filed a certified translation of applicant's foreign priority, the translation is enabling as to the claims, and applicant has otherwise perfected the foreign priority.  Therefore, for purposes of prior art, these claims are entitled to the benefit of April 15, 2015 corresponding to the filing date of this foreign application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27. 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 renames the image capturing unit of claim 9 without adding any further limitation.  While the preamble gives a different name of “electronic device” the body of the claim fails to “breathe life” into the new name and no patentable weight is given to the title/name appearing in the preamble, see MPEP 2111.02.  The examiner respectfully notes that the specification page 19 lines 1-8 support that an electronic device can further a display unit, a control unit, a storage unit, a random access memory unit (RAM), a read only memory unit (ROM) or a combination thereof.  Inclusion of this teaching into the claim would both breathe life into the preamble and provide a distinct limitation that would further limit the invention from the device of claim 9.  Applicant may 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang US Patent Application Publication 2016/0187622.
Regarding claim 1 Huang discloses a photographing lens assembly (title e.g. examples 2 & 6) comprising six lens elements (abstract, e.g. see figures 3 & 11), the six lens elements being, in order from an object side to an image side, a first lens element (e.g. 210 & 610), a second lens element (e.g. 220 & 620), a third lens element (e.g. 230 & 630), a fourth lens element (e.g. 240 & 640), a fifth lens element (e.g. 250 & 650) and a sixth lens element (e.g. 260 & 660), and each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (see figures 2 & 6); wherein the first lens element has positive refractive power (abstract “first lens with a positive refractive power” e.g. paragraph [0112 & 0156]), the object-side surface of the 
Regarding claim 3 Huang discloses the photographing lens assembly of claim 1, as set forth above.  Huang further discloses wherein the image-side surface of the third lens element is concave in a paraxial region thereof (paragraph [0114] “image-side surface 232 being concave in a paraxial region” & paragraph [0158]).
Regarding claim 4 Huang discloses the photographing lens assembly of claim 1, as set forth above.  Huang further discloses wherein the object-side surface of the fifth lens element is concave in a paraxial region thereof (paragraph [0116] “object-side surface 251 being concave in a paraxial region”).
Regarding claim 5 Huang discloses the photographing lens assembly of claim 1, as set forth above.  Huang further discloses wherein
Regarding claim 8 Huang discloses the photographing lens assembly of claim 1, as set forth above.  Huang further discloses it is further comprising an aperture stop (e.g. aperture stop 200 & 600), wherein the following conditions are satisfied: 0<T23/T34<1.0 (using values in Table 11 T23/T34=0.97; and 0.75<SD/TD<1.2 (paragraph [0165] SD/TD=0.90).

Regarding claim 10 Huang further discloses an electronic device (title e.g. paragraph [0188-90] see figures 20-22), comprising: the image capturing unit of claim 9 (as set forth above).

Allowable Subject Matter
Claims 11-31 are allowed.  Claims 2 and 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 2 the prior art taken either singly or in combination fails to anticipate or fairly suggest the photographing lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a photographing lens assembly specifically including, as the distinguishing features in combination with the other limitations, wherein the object-side surface of the first lens element is convex in a paraxial region thereof, and the image-side surface of the first lens element is concave in a paraxial region thereof.
Regarding claim 6 the prior art taken either singly or in combination fails to anticipate or fairly suggest the photographing lens assembly as claimed.  Specifically none of the prior art either alone or in 
Regarding claim 7 the prior art taken either singly or in combination fails to anticipate or fairly suggest the photographing lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a photographing lens assembly specifically including, as the distinguishing features in combination with the other limitations, satisfaction of: 0<T45/T34<1.5. 
Regarding independent claim 11 the prior art taken either singly or in combination fails to anticipate or fairly suggest the photographing lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a photographing lens assembly specifically including, as the distinguishing features in combination with the other limitations, six lenses in order where the first lens is positive, the third lens has a concave image-side surface, the fifth lens has at least one of the object-side and/or image-side surface having at least one inflection point, the sixth lens is positive and has a convex image-side surface; and the following condition is satisfied: |f1|<|fi|, wherein i=2, 3, 4, 5, 6.
Claims 12-15 depend on claim 11 and claims 12-15 are at least allowable for the reasons set forth above. 	
Regarding independent claim 16 the prior art taken either singly or in combination fails to anticipate or fairly suggest the photographing lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a photographing lens assembly specifically including, as the distinguishing features in combination with the other limitations, six lenses in order where the first lens is positive, the third lens has a concave image-side surface, the sixth lens is positive and has a convex image-side surface; and the following conditions are satisfied: |f1|<|fi|, wherein i=2, 3, 4, 5, 6; and 1.640 ≤ Nmax < 1.70.

Regarding independent claim 22 the prior art taken either singly or in combination fails to anticipate or fairly suggest the photographing lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a photographing lens assembly specifically including, as the distinguishing features in combination with the other limitations, six lenses in order with an air gap between each lens, where the first lens is positive, the second lens has a convex object-side surface, the third lens has a concave image-side surface, the sixth lens is positive and has a convex image-side surface; and the following conditions are satisfied: |f1|<|fi|, wherein i=2, 3, 4, 5, 6; and -1.0 < R12/|R11| < 0.
Claims 23-26 depend on claim 22 and claims 23-26 are at least allowable for the reasons set forth above. 	
Regarding independent claim 27 the prior art taken either singly or in combination fails to anticipate or fairly suggest the photographing lens assembly as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a photographing lens assembly specifically including, as the distinguishing features in combination with the other limitations, six lenses in order, where the first lens is positive, the second lens has a convex object-side surface, the third lens has a concave image-side surface, the sixth lens is positive; and the following conditions are satisfied: |f1|<|fi|, wherein i=2, 3, 4, 5, 6; 1.640 ≤ Nmax < 1.70; and CT1 > CT6.
Claims 28-31 depend on claim 27 and claims 28-31 are at least allowable for the reasons set forth above. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                       June 24, 2021